      Case 1:19-cv-01578-VEC-DCF Document 165 Filed 11/13/20 Page 1 of 2




Gregory Zimmer, Esq.
360 Lexington Avenue, Suite 1502
New York, NY 10017
Tel: (914) 402-5683
GZimmer@GZimmerLegal.com

N. Ari Weisbrot, Esq. (NW-6029)
LAW OFFICE OF N. ARI WEISBROT LLC
1099 Allessandrini Avenue
New Milford, New Jersey 07646
Tel: (201) 788.6146
Email: aweisbrot@weisbrotlaw.com


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                    Case No.: 1:19-cv-01578-VEC

 In Re Navidea Biopharmaceuticals Litigation        NOTICE OF MOTOIN




          PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law of Michael

M. Goldberg, M.D. in Support of Motion For Advancement of Attorneys’ Fees in Connection

With Counterclaims all filed concurrently, and upon all prior pleadings and proceedings had

herein, Michael M. Goldberg, by and through its undersigned attorneys, will move this Court,

before the Honorable Valerie E. Caproni, United States District Judge, at the Thurgood Marshall

United States Courthouse, 40 Foley Square, Courtroom 443, New York, New York 10007,

pursuant to the Certificate of Incorporation of Plaintiff/Counterclaim Defendant Navidea

Biopharmaceuticals, Inc. (“Navidea”) and 8 Del. C. § 145 for an Order ordering Navidea to

advance to Dr. Goldberg his attorneys’ fees in connection with the counterclaims asserted by him

against Navidea in this action and for such other and further relief as the Court deems just and

proper.




                                                    1
     Case 1:19-cv-01578-VEC-DCF Document 165 Filed 11/13/20 Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that any opposing affidavits and answering

memoranda to this motion shall be served within fourteen (14) days after service of the moving

papers, and any reply affidavits and reply memoranda shall be served within seven (7) days after

service of the answering papers pursuant to Local Rule 6.1(b).

Dated: Westchester, New York
       November 13, 2020

                                                  Respectfully submitted,


                                                  /s/ Gregory Zimmer
                                                  Gregory Zimmer, Esq.
                                                  360 Lexington Avenue, Suite 1502
                                                  New York, NY 10017
                                                  Phone: 914.402.5683
                                                  Fax: 914.402.5683
                                                  Email: GZimmer@GZimmerLegal.com


                                                  LAW OFFICE OF N. ARI WEISBROT LLC

                                                  By: /s/ N. Ari Weisbrot, Esq.________
                                                        N. Ari Weisbrot, Esq.

                                                  1099 Allessandrini Avenue
                                                  New Milford, New Jersey 07646
                                                  Tel: (201) 788.6146
                                                  Email: aweisbrot@weisbrotlaw.com

                                                  Attorneys for Defendant Michael M.
                                                  Goldberg, M.D.




                                                   2
